SUPER|OR COURT
oFTHl-:

STATE OF DELAWARE

CHARLES E. BUTl_ER NF_W cAsTLE couNTY couR'rHousE
JuDGE 500 NORTH K|NG STREET, SUlTE 10400
WlLM|NGTON, DELAWARE l9801-3733
May 2a 2017 TEi_EPHoNE (302) 255-0656

Amanda J. DiLiberto, Deputy Attomey General
Department of Justice

Carvel State Office Building

820 N. French Street

Wilmington, DE 19801

Eugene J. Maurer, Jr., Esquire
Christina L. Ruggiero, Esquire
1201 -A King Street
Wilmington, DE 19801

Re: State v. Javon Jackson
I.D.: 1609006213

Defendant ’s Motion to Disclose Identil‘y of Confidential
lnformant. GRANTED.

Counsel:

This dispute revolves around an aborted drug deal and almost stipulated
facts. For reasons not clear to the Court, the parties cannot agree on what to do
about the informant and so the Court Will.

The facts are fairly summarized by the State’s response to the defendant’s
motion to reveal the identity of its confidential informant (“CI”):

On September 8, 2016, Offlcer Kashner of the NeWport Police

Department made contact With a Confldential Informant in reference

to a drug investigation Specifically, the CI informed Kashner that he

could purchase a “log” of heroin from a Naesean McNeil.

In the presence of Kashner, the Cl contacted (co)defendant McNeill
by phone, and ordered on log of heroin for $200. Defendant McNeill

l

advised the Cl that he could meet him in approximately 10 minutes at
the Burger King located at 300 South Maryland Avenue.

Kashner transported the CI to the Burger King. While at the Burger
King, Kashner observed the CI take a phone call from Defendant
McNeill. Kashner overheard Defendant McNeill informing the Cl
that he Would be arriving in a black Cadillac. The CI advised
defendant McNeill that he Would be standing in front of the Burger
King Waiting.

At approximately 19:02 hours, Kashner and CPL Davidson of the

NeWport Police Department set up surveillance on the Burger King

parking lot, keeping the Cl in their direct line of sight. At

approximately 19:30 hours, police observed a black Cadillac pull into

the Burger King parking lot and drive to the front of the establishment

Where the CI Was standing When police observed the CI beginning

to Walk toward the Cadillac, they approached With their

departmentally issued firearms drawn ordering its occupants to exit.

Therefore, the planned drug transaction did not actually take place.l

Defendant McNeill Was seated in the front passenger seat. He had a log of
heroin in his lap and $322 in U.S. currency in his hand. Defendant Jackson Was
empty handed, had nothing in his lap, but police did recover a Second log of heroin
in the door Well on the driver’s side door and a third log inside the center console
of the vehicle.

Jackson has moved the Court for an order to disclose the identity of the CI,
even as he takes no substantial issue With the State’s recitation above. According
to Jackson, the CI dealt exclusively With the codefendant McNeill and the CI has

no testimony or evidence to give that Would in any Way implicate Defendant

Jackson. The State says as much in its recitation above and indeed, at the

 

l State’S Resp. at 2.

preliminary hearing, there was testimony that when a cell phone was recovered
from McNeill, it was the same number called by the CI and witnessed by the police
officer. In response to the motion to disclose the identity of the informant, the
State says “the standard is whether the Cl’s testimony would materially aid the
defense, and the State submits that, in this case, it would not.” 2

D.R.E. 509 provides the general rule of privilege to the government allowing
it to refuse to identify an informant “who has furnished information to or assisted
in an investigation into a possible violation of a law.” Rule 509(c) however, states
that “No privilege exists under this rule if the identity of the informer or his interest
in the subject matter of his communication has been disclosed to those who would
have cause to resent the communication by a holder of the privilege or by the
informer's own action, or if the informer appears as a witness for the government.”3

The use of informants in drug investigations enjoys a rich history, in
Delaware and nationally, and little purpose would be served in chronicling all of
the many ways their identities may be hidden from the Suspects in a drug
investigation When the “confidential” informant orders up drugs from his

supplier, meets his supplier with the police waiting just a few feet away and

actually approaches his supplier before the police move in, there is little

 

21a at 5-6.

3 D.R.E. 509.

“confidential” in the informant’s identity, at least to the supplier. The informant
can only be the person who called the supplier, ordered the log, said he’d be in
front of the Burger King, which is where the supplier and the informant met a short
while later. This informant was put into the middle of this transaction with nary an
effort to hide his identity.4

The Court has little doubt but that codefendant McNeill knows full well who
the informant is. The State has identified the informant’s conduct in sufficient
detail to leave no doubt as to his identity. lt may be that McNeill, apparently
known in the business as “No Limit” only knows the informant by some other
equally colorful street name, but that is not the point: the fact is the government
structured this transaction in such a way as to leave the seller no doubt as to the
identity of the informant even if he did not know his name well enough to mail him
a Christmas card at his family address

The waiver language in Rule 509(c) that the government waives its privilege
when it makes disclosure to "‘those who would have cause to resent the

communication” comes directly from the U.S. Supreme Court’s decision in

 

4 See, e.g., Cooper v. State, 2011 WL 6039613 (Del. Super. Dec. 5, 2011)(informant who set up
the deal came to the prearranged location but only pointed out the defendant as he ducked inside
the undercover car and therefore was not a witness to the arrest. Disclosure not mandated).

4

Rovz'aro v. United States.5 Since our rule takes language directly from the opinion,
it is one worth looking at.6

Roviaro was charged with selling heron to one “John Doe” who was acting
as a government informant on the occasion in question. The defense sought
government disclosure of the informant’s identity and the government claimed
privilege. The Court said:

The scope of the privilege is limited by its underlying purpose. Thus,

where the disclosure of the contents of a communication will not tend

to reveal the identity of an informer, the contents are not privileged.

Likewise, once the identity of the informer has been disclosed to those

who would have cause to resent the communication, the privilege is

no longer applicable7

ln this case, the identity of the informant was effectively revealed to
codefendant McNeill, with whom the informant made the delivery arrangement lt
may well be that, consistent with the State’s theory, the driver of the vehicle,
defendant Jackson, also knows who the informant is. Then again, it may not. lt is

not for Jackson to admit it _ he does, after all, have a constitutional privilege not to

do so. But the Court sees no distinction in the waiver analysis under Rule 509

 

5 353 U.s. 53, 60 (1957).

6 While the case has something to teach us as to the origins of the term “those who would have
cause to resent the communication,” one cannot help but be struck at the state of drug transaction
eavesdropping in 1957, which in this case involved stuffing a detective into the trunk of a car so
he could hear the seller and the informant arranging their deal.

7 Roviaro, 353 U.S. at 60 (internal citations omitted).

when the government waives its informant privilege as to one defendant and its
theory of the case is that both defendants possessed the heroin with intent to
deliver it. lt is only happenstance that the passenger/supplier McNeill has pled
guilty and Jackson remains to be tried. The government, having “burned” the
informant as to McNeill, cannot now claim privilege as to his codefendant

The Court disagrees with the State’s assertion that the fact that the informant
did not communicate with Jackson is not exculpatory. The State has charged
Jackson with possession of heroin with intent to deliver. The only reason it is not a
delivery charge is because the delivery was interrupted by the arrest. ln order to
prove an intent to deliver, the circumstances of the two defendants’ arrival at the
Burger King is certainly relevant. lf Jackson was simply giving “No Limit” a ride
to the Burger King - a proposition he undoubtedly would like the jury to believe -
testimony from the buyer that he did not speak to or make any arrangements with
Jackson would obviously be helpful.

The State asks the Court to consider a Superior Court Order in a case titled
Battin v. State.8 The Court has done so and finds it distinguishable on its facts.

Moreover, Battin was essentially an analysis of the four “Flowers” categories

 

8 2013 WL 6039454 (Del. Super. Oct. 16, 2013).

6

relating to when the govemment’s duty of disclosure of its informant is triggered9
The Court, however, is not persuaded that this is a case involving Flowers as the
Court finds that the State waived its claim to confidentiality of the informant by
revealing his identity to the defendants in the manner in which the drug transaction
was structured.

Finally, the State argues that McNeill pled guilty and if defendant Jackson
really wants to produce evidence that he was not part of the Cl/McNeill drug deal,
he can just call McNeill. But it is not for the State to pick and choose the
defendant’s witnesses for him. One supposes the State would like nothing more
than to cross examine codefendant McNeill after he has testified as a defense
witness for Jackson The Court rejects the notion that the State can avoid its
obligation to disclose the identity of the Cl on grounds that the defendant may be
able to fend for himself by calling his now convicted felon codefendant That

argument may hold some sway in some other context; it has none here.

 

9 ln Flowers, the Delaware Superior Court identified 4 categories of cases that implicate the duty
to reveal the identity of the informant (1) The informer is used merely to establish probable
cause for a search. (2) The informer witnesses the criminal act. (3) The informer participates but
is not a party to the illegal transaction (4) The informer is an actual party to the illegal
transaction Flowers at 567. lf the Court Were inclined to engage in a Flowers analysis, it Would
conclude that the case fits in “category 3” and that the informant’s testimony could materially aid
the defense, which may be another way to get to the same place, but is analytically disingenuous:
since the informant ordered up the log, it is at least arguable that he “is an actual party” to the
transaction But such a holding draws in far broader issues than is necessary to tackle here.

7

The State candidly writes that “The Cl cannot speculate as [to] Defendant
Jackson’s involvement The Cl was not inside the vehicle with Defendants
Jackson and McNeill. He does not know what conversations took place between
Defendants Jackson and McNeill, or whether Defendant Jackson conspired with
Defendant McNeill to commit the crime of Drug Dealing.”lo lt seems to the Court
that this is exactly the point the defense has been driving at This may simply be a
problem of the parties talking past each other but, on the law, the Court is satisfied
that the State must disclose the identity of the confidential informant ln addition,
the Court will Order that the State inform the defense of the informant’s last
known address and any other methods by which the State is aware to contact the
informant so that the defense may put him under subpoena to testify at trial. l will
add, somewhat parenthetically, that once the disclosures are made and the State has
exercised a good faith effort to make the informant available, the State has
discharged its duties under Rule 509. The risk that the informant will not
cooperate by honoring a subpoena or otherwise is the same risk any party has in
corralling a recalcitrant witness. Obviously, if the parties work out a stipulation

that avoids the necessity of calling the informant at all, many of these difficulties

Judge Charles E. Butle§

would be avoided. Just saying.

 

10 State’s Resp. at 7-8.